DETAILED ACTION
Response to Amendment
	In response to amendment filed on 7/28/2022, claims 1- 2, 5, 11- 12, 15, 20 are amended. Claims 1- 20 are pending for examinations.
Response to Arguments
Applicant's arguments filed in the remarks on 7/28/2022 have been fully considered but they are not persuasive. Examiner respectfully submits that after carefully reviewing the previously used prior arts again,  examiner submits that the amended limitations are still taught by the secondary reference Park-1. Park-1 teaches about sending by a base station distributed unit to a base station central unit a wireless device context comprising a configuration of a periodic resource of a wireless device(Park-1 in Abstract teaches about… The base station distributed unit may transmit a first message to a base station central unit…; now refer to [0281] about… if the radio resource configuration information is for a periodic resource assignment for the wireless device on the first cell (e.g. semi-persistent scheduling, grant free resource scheduling, and/or the like), the radio resource configuration information may comprise a request indication of periodic resource assignment and/or configuration parameters associated with the periodic resource assignment, e.g. a periodic resource scheduling information (e.g. semi-persistent scheduling, grant free resource scheduling, and/or the like) such as a periodicity, resource frequency information, resource block indicator, subframe indicator, TTI (numerology) indicator, and/or the like.). 
Further Park-1 teaches about sending, by the base station distributed unit to the base station central unit, one or more messages requesting a release of the wireless device context by the base station central unit, the one or more messages comprising a cause value indicating that the release of the wireless device context is based on the expiration of the time alignment timer (Park-1; see [0321].. the radio resource configuration information may comprise: a secondary cell addition/modification/release request; a periodic resource configuration request; a request for configuring one or more radio resource; configurations of one or more radio resources; and/or the like. The control message may be transmitted via at least one of: a medium access control (MAC) control element (CE); a physical downlink control channel (PDCCH) order; and/or the like. In an example, the control message may comprise a secondary cell activation command, a periodic resource configuration activation command, and/or the like..; further see [0260].. the first message may comprise at least one notifications for at least one of: releasing hybrid automated repeat request (HARQ) uplink resource configurations for the one or more cells, a releasing physical uplink control channel (PUCCH) configurations for the one or more cells, releasing a sounding reference signal (SRS) configurations for the one or more cells, clearing configured downlink assignments for the one or more cells, clearing uplink resource grants for the one or more cells, considering all running TAT (time alignment timer) as expired if the TAG is a primary TAG, and/or the like..; further see [0267]… the first message may indicate at least one of: expiration of the TAT associated with the TAG; a notification to release hybrid automated repeat request (HARD) uplink resource configurations for the one or more cells; a notification to release physical uplink control channel (PUCCH) configurations for the one or more cells; a notification to release a sounding reference signal (SRS) configurations for the one or more cells; a notification to clear configured downlink assignments for the one or more cells; a notification to clear uplink resource grants for the one or more cells; a notification to consider all running TAT as expired if the TAG is a primary TAG; and/or the like. Example embodiments may increase connection reliability and decrease interference by enhancing parameter configuration and/or release by a gNB-CU and a gNB-DU for a wireless device ).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1- 2, 5, 7, 9, 11- 12, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (CA 3032474 A1), published in 2nd August 2019 in view of Park et al. (US Pub. No. 2019/0053184 A1), hereafter Park-1.

	Regarding claim 1, Park teaches a method comprising:
	receiving, by a base station distributed unit from a wireless device in a radio resource control (RRC) idle state or an RRC inactive state (see [51] about wireless device in RRC-idle or RRC inactive state), one or more transport blocks via a periodic resource (see [103] in context with [101, 154] about CSI-RS resource is being sent periodically by base station 120 (see [154] base station DU)); but Park is silent about
	sending by a base station distributed unit to a base station central unit a wireless device context comprising a configuration of a periodic resource of a wireless device;
	determining, by the base station distributed unit, that a time alignment timer associated with the periodic resource is expired; and
	sending, by the base station distributed unit to the base station central unit, one or more messages requesting a release of the wireless device context by the base station central unit, the one or more messages comprising a cause value indicating that the release of the wireless device context is based on the expiration of the time alignment timer.
	However Park-1 states about sending by a base station distributed unit to a base station central unit a wireless device context comprising a configuration of a periodic resource of a wireless device(Park-1 in Abstract teaches about… The base station distributed unit may transmit a first message to a base station central unit…; now refer to [0281] about… if the radio resource configuration information is for a periodic resource assignment for the wireless device on the first cell (e.g. semi-persistent scheduling, grant free resource scheduling, and/or the like), the radio resource configuration information may comprise a request indication of periodic resource assignment and/or configuration parameters associated with the periodic resource assignment, e.g. a periodic resource scheduling information (e.g. semi-persistent scheduling, grant free resource scheduling, and/or the like) such as a periodicity, resource frequency information, resource block indicator, subframe indicator, TTI (numerology) indicator, and/or the like.); further Park-1 teaches in claim 1 about starting, by the base station distributed unit …. a time alignment timer for the timing advance group of the wireless device; determining, by the base station distributed unit, expiration of the time alignment timer; and transmitting, by the base station distributed unit to a base station central unit, a first message indicating the expiration of the time alignment timer for the timing advance group of the wireless device; further see claims 3, 6, 9, 13 and [0268, 0443, 0444]); further Park-1 states about sending, by the base station distributed unit to the base station central unit, one or more messages requesting a release of the wireless device context by the base station central unit, the one or more messages comprising a cause value indicating that the release of the wireless device context is based on the expiration of the time alignment timer (Park-1; see [0321].. the radio resource configuration information may comprise: a secondary cell addition/modification/release request; a periodic resource configuration request; a request for configuring one or more radio resource; configurations of one or more radio resources; and/or the like. The control message may be transmitted via at least one of: a medium access control (MAC) control element (CE); a physical downlink control channel (PDCCH) order; and/or the like. In an example, the control message may comprise a secondary cell activation command, a periodic resource configuration activation command, and/or the like..; further see [0260].. the first message may comprise at least one notifications for at least one of: releasing hybrid automated repeat request (HARQ) uplink resource configurations for the one or more cells, a releasing physical uplink control channel (PUCCH) configurations for the one or more cells, releasing a sounding reference signal (SRS) configurations for the one or more cells, clearing configured downlink assignments for the one or more cells, clearing uplink resource grants for the one or more cells, considering all running TAT (time alignment timer) as expired if the TAG is a primary TAG, and/or the like..; further see [0267]… the first message may indicate at least one of: expiration of the TAT associated with the TAG; a notification to release hybrid automated repeat request (HARD) uplink resource configurations for the one or more cells; a notification to release physical uplink control channel (PUCCH) configurations for the one or more cells; a notification to release a sounding reference signal (SRS) configurations for the one or more cells; a notification to clear configured downlink assignments for the one or more cells; a notification to clear uplink resource grants for the one or more cells; a notification to consider all running TAT as expired if the TAG is a primary TAG; and/or the like. Example embodiments may increase connection reliability and decrease interference by enhancing parameter configuration and/or release by a gNB-CU and a gNB-DU for a wireless device).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Park-1 with the teachings of Park to make system more effective. Having a mechanism about sending by a base station distributed unit to a base station central unit a wireless device context comprising a configuration of a periodic resource of a wireless device; determining, by the base station distributed unit, that a time alignment timer associated with the periodic resource is expired; and sending, by the base station distributed unit to the base station central unit, one or more messages requesting a release of the wireless device context by the base station central unit, the one or more messages comprising a cause value indicating that the release of the wireless device context is based on the expiration of the time alignment timer; greater way resources can be utilized/managed in the communication system.

	Regarding claim 2, Park in view of Park-1 teaches as per claim 1, wherein the one or more messages comprise at least one of:
a cell identifier of a cell in which the periodic resource is configured;
a device identifier of the wireless device;
a configuration identifier of the periodic resource; and
a periodic resource radio network temporary identifier (RNTI) of the periodic resource; Park-1 claim 20.

	Regarding claim 5, Park in view of Park-1 teaches as per claim 1, further comprising sending, by the base station distributed unit to the wireless device configuration parameters of the periodic resource, wherein the configuration parameters comprise one or more of:
a configuration identifier of the configuration parameters of the periodic resource;
a periodicity of the periodic resource;
an offset of the periodic resource;
a size of the periodic resource;
start time parameters of the periodic resource;
physical uplink control channel parameters of the periodic resource;
physical uplink shared channel parameters of the periodic resource; and
physical downlink shared channel frequency hopping parameters of the periodic resource; Park see [49] about A base station may send (e.g., transmit) to a wireless device one or more messages (e.g., RRC messages) comprising a plurality of configuration parameters for one or more cells. One or more cells may comprise at least one primary cell and at least one secondary cell. An RRC message may be broadcasted and/or unicasted to the wireless device. Configuration parameters may comprise common parameters and dedicated parameters; now refer to [154]…. The base station DU may configure resources for the wireless device at a lower layer than the base station CU may configure resources for the wireless device. The one or more configuration parameters may comprise, for example, periodicity, time offset, and/or message size for resources. The base station DU may send the configuration parameters to the wireless device.

	Regarding claim 7, Park in view of Park-1 teaches as per claim 1, wherein the one or more messages comprise at least one of:
a context configuration message for the wireless device;
a base station distributed unit configuration message; and
a base station central unit configuration message; Park-1 see [0279, 0283, 0288, 0296, 0298, 0301, 0302] first message.

	Regarding claim 9, Park in view of Park-1 teaches as per claim 1, wherein the cause value indicates not receiving at least one transport block from the wireless device via a number of occasions of the periodic resource; Park-1 cause value (first message) indicates not receiving at least one transport block from the wireless device via a number of occasions of the periodic resource.

	Regarding claim 11, Park teaches a base station distributed unit comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the base station distributed unit to:
	receive, from a wireless device in a radio resource control (RRC) idle state or an RRC inactive state (see [51] about wireless device in RRC-idle or RRC inactive state), one or more transport blocks via a periodic resource (see [103] in context with [101, 154] about CSI-RS resource is being sent periodically by base station 120 (see [154] base station DU)); but Park is silent about
	send to a base station central unit a wireless device context comprising a configuration of a periodic resource of a wireless device;
	determine that a time alignment timer associated with the periodic resource is expired; and
	send to the base station central unit, one or more messages requesting a release of the wireless device context by the base station central unit, the one or more messages comprising a cause value indicating that the release of the wireless device context is based on the expiration of the time alignment timer.
	However Park-1 states about send to a base station central unit a wireless device context comprising a configuration of a periodic resource of a wireless device (Park-1 in Abstract teaches about… The base station distributed unit may transmit a first message to a base station central unit…; now refer to [0281] about… if the radio resource configuration information is for a periodic resource assignment for the wireless device on the first cell (e.g. semi-persistent scheduling, grant free resource scheduling, and/or the like), the radio resource configuration information may comprise a request indication of periodic resource assignment and/or configuration parameters associated with the periodic resource assignment, e.g. a periodic resource scheduling information (e.g. semi-persistent scheduling, grant free resource scheduling, and/or the like) such as a periodicity, resource frequency information, resource block indicator, subframe indicator, TTI (numerology) indicator, and/or the like.); further Park-1 teaches in claim 1 about starting, by the base station distributed unit …. a time alignment timer for the timing advance group of the wireless device; determining, by the base station distributed unit, expiration of the time alignment timer; and transmitting, by the base station distributed unit to a base station central unit, a first message indicating the expiration of the time alignment timer for the timing advance group of the wireless device; further see claims 3, 6, 9, 13 and [0268, 0443, 0444]; further Park-1 states about send to the base station central unit, one or more messages requesting a release of the wireless device context by the base station central unit, the one or more messages comprising a cause value indicating that the release of the wireless device context is based on the expiration of the time alignment timer (Park-1; see [0321].. the radio resource configuration information may comprise: a secondary cell addition/modification/release request; a periodic resource configuration request; a request for configuring one or more radio resource; configurations of one or more radio resources; and/or the like. The control message may be transmitted via at least one of: a medium access control (MAC) control element (CE); a physical downlink control channel (PDCCH) order; and/or the like. In an example, the control message may comprise a secondary cell activation command, a periodic resource configuration activation command, and/or the like..; further see [0260].. the first message may comprise at least one notifications for at least one of: releasing hybrid automated repeat request (HARQ) uplink resource configurations for the one or more cells, a releasing physical uplink control channel (PUCCH) configurations for the one or more cells, releasing a sounding reference signal (SRS) configurations for the one or more cells, clearing configured downlink assignments for the one or more cells, clearing uplink resource grants for the one or more cells, considering all running TAT (time alignment timer) as expired if the TAG is a primary TAG, and/or the like..; further see [0267]… the first message may indicate at least one of: expiration of the TAT associated with the TAG; a notification to release hybrid automated repeat request (HARD) uplink resource configurations for the one or more cells; a notification to release physical uplink control channel (PUCCH) configurations for the one or more cells; a notification to release a sounding reference signal (SRS) configurations for the one or more cells; a notification to clear configured downlink assignments for the one or more cells; a notification to clear uplink resource grants for the one or more cells; a notification to consider all running TAT as expired if the TAG is a primary TAG; and/or the like. Example embodiments may increase connection reliability and decrease interference by enhancing parameter configuration and/or release by a gNB-CU and a gNB-DU for a wireless device).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Park-1 with the teachings of Park to make system more effective. Having a mechanism to send to a base station central unit a wireless device context comprising a configuration of a periodic resource of a wireless device; to determine that a time alignment timer associated with the periodic resource is expired; and to send to the base station central unit, one or more messages requesting a release of the wireless device context by the base station central unit, the one or more messages comprising a cause value indicating that the release of the wireless device context is based on the expiration of the time alignment timer; greater way resources can be utilized/managed in the communication system.

	Regarding claim 12, Park in view of Park-1 teaches as per claim 11, wherein the one or more messages comprise at least one of:
a cell identifier of a cell in which the periodic resource is configured;
a device identifier of the wireless device;
a configuration identifier of the periodic resource; and
a periodic resource radio network temporary identifier (RNTI) of the periodic resource; Park-1 claim 20.

	Regarding claim 15, Park in view of Park-1 teaches as per claim 11, wherein the instructions further cause the base station distributed unit to send, to the wireless device, configuration parameters of the periodic resource, wherein the configuration parameters comprise one or more of:
a configuration identifier of the configuration parameters of the periodic resource;
a periodicity of the periodic resource;
an offset of the periodic resource;
a size of the periodic resource;
start time parameters of the periodic resource;
physical uplink control channel parameters of the periodic resource;
physical uplink shared channel parameters of the periodic resource; and
physical downlink shared channel frequency hopping parameters of the periodic resource; Park see [49] about A base station may send (e.g., transmit) to a wireless device one or more messages (e.g., RRC messages) comprising a plurality of configuration parameters for one or more cells. One or more cells may comprise at least one primary cell and at least one secondary cell. An RRC message may be broadcasted and/or unicasted to the wireless device. Configuration parameters may comprise common parameters and dedicated parameters; now refer to [154]…. The base station DU may configure resources for the wireless device at a lower layer than the base station CU may configure resources for the wireless device. The one or more configuration parameters may comprise, for example, periodicity, time offset, and/or message size for resources. The base station DU may send the configuration parameters to the wireless device.

	Regarding claim 17, Park in view of Park-1 teaches as per claim 11, wherein the one or more messages comprise at least one of:
a context configuration message for the wireless device;
a base station distributed unit configuration message; and
a base station central unit configuration message; Park-1 see [0279, 0283, 0288, 0296, 0298, 0301, 0302] first message.

Claim(s) 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (CA 3032474 A1), published in 2nd August 2019 in view of Park et al. (US Pub. No. 2019/0053184 A1), hereafter Park-1 and in further view of park et al. (US Pub. No. 2019/0182800 A1), hereafter Park-2.

	Regarding claim 3, Park in view of Park-1 teaches as per claim 1, further comprising receiving, from the base station central unit, a paging message, wherein the paging message is received: after the sending of the one or more messages comprising the cause value indicating the release of the periodic resource; and before a next occasion of the periodic resource; here Park-1 state in claim 6 about receiving, by the base station distributed unit and based on the first message, a second message indicating a wireless device context release request for the wireless device; and releasing, by the base station distributed unit and in response to receiving the second message; but Park-1 is silent about a paging message, wherein the paging message is received: after the sending of the one or more messages comprising the cause value indicating the release of the periodic resource; and before a next occasion of the periodic resource; however Park-2 states in [0323] about sending, by the base station distributed unit to the base station central unit and based on the first message, a second message indicating a context release completion for the wireless device, wherein the second message comprises: a first cell identifier of the first cell; and at least one beam index of the at least one beam; receiving, by the base station distributed unit from the base station central unit, a paging message configured based on the second message. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Park-2 with the teachings of Park in view of Park-1 to make system more standardized.

	Regarding claim 13, Park in view of Park-1 teaches as per claim 11, wherein the instructions further cause the base station distributed unit to receive, from the base station central unit, a paging message, wherein the paging message is received: after the sending of the one or more messages comprising the cause value indicating the release of the periodic resource; and before a next occasion of the periodic resource; here Park-1 state in claim 6 about receiving, by the base station distributed unit and based on the first message, a second message indicating a wireless device context release request for the wireless device; and releasing, by the base station distributed unit and in response to receiving the second message; but Park-1 is silent about a paging message, wherein the paging message is received: after the sending of the one or more messages comprising the cause value indicating the release of the periodic resource; and before a next occasion of the periodic resource; however Park-2 states in [0323] about sending, by the base station distributed unit to the base station central unit and based on the first message, a second message indicating a context release completion for the wireless device, wherein the second message comprises: a first cell identifier of the first cell; and at least one beam index of the at least one beam; receiving, by the base station distributed unit from the base station central unit, a paging message configured based on the second message. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Park-2 with the teachings of Park in view of Park-1 to make system more standardized.

Claim(s) 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (CA 3032474 A1), published in 2nd August 2019 in view of Park et al. (US Pub. No. 2019/0053184 A1), hereafter Park-1 and in further view of Hsu et al. CN 111108717 A; see translated copy.

	Regarding claim 4, Park in view of Park-1 teaches as per claim 1, Park fails to teach about wherein the expiration of the time alignment timer is based on not sending, by the base station distributed unit, timing advance information to the wireless device during a time duration; however Hsu teaches in on page 15 first three lines about expiration of the time alignment timer is based on not sending, by the base station distributed unit, timing advance information to the wireless device during a time duration. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Hsu  with the teachings of Park in view of Park-1 to make system more standardized.

	Regarding claim 14, Park in view of Park-1 teaches as per claim 11, Park fails to teach about wherein the expiration of the time alignment timer is based on not sending, by the base station distributed unit, timing advance information to the wireless device during a time duration; however Hsu teaches in on page 15 first three lines about expiration of the time alignment timer is based on not sending, by the base station distributed unit, timing advance information to the wireless device during a time duration. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Hsu  with the teachings of Park in view of Park-1 to make system more standardized.

Claim(s) 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (CA 3032474 A1), published in 2nd August 2019 in view of Park et al. (US Pub. No. 2019/0053184 A1), hereafter Park-1 and in further view of Jussi et al. WO 2021/228676 A1.

	Regarding claim 6, Park in view of Park-1 teaches as per claim 1, Park fails to teach about wherein the periodic resource is for a small data transmission (SDT) procedure and is one or more of:
a preconfigured uplink resource; and
a configured uplink grant; however Jussi states in in [0029] about transmissions using PUR (Periodic Uplink Resources) allow one uplink data transmission using a preconfigured uplink resource from the RRC IDLE mode. This is a scheduled technique, which may use PCGs (Preconfigured Grant); further see [0050].. the UE 110 accesses (e.g., receives) information such as configuration information for periodic grants, selection information to enable selection between using periodic grants (e.g., PCG) and performing a transmission of data (e.g., SDT), indication whether SDT is configured..; further see [0068]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jussi with the teachings of Park in view of Park-1 to make system more effective. Having a mechanism wherein determining, by the base station distributed unit, that a time alignment timer associated with the periodic resource is expired; and sending, by the base station distributed unit to a base station central unit, one or more messages comprising a cause value indicating release of the periodic resource based on the expiration of the time alignment timer; greater way resources can be utilized/managed in the communication system.

	Regarding claim 16, Park in view of Park-1 teaches as per claim 11, Park fails to teach about wherein the periodic resource is for a small data transmission (SDT) procedure and is one or more of:
a preconfigured uplink resource; and
a configured uplink grant; however Jussi states in in [0029] about transmissions using PUR (Periodic Uplink Resources) allow one uplink data transmission using a preconfigured uplink resource from the RRC IDLE mode. This is a scheduled technique, which may use PCGs (Preconfigured Grant); further see [0050].. the UE 110 accesses (e.g., receives) information such as configuration information for periodic grants, selection information to enable selection between using periodic grants (e.g., PCG) and performing a transmission of data (e.g., SDT), indication whether SDT is configured..; further see [0068]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jussi with the teachings of Park in view of Park-1 to make system more effective. Having a mechanism wherein determining, by the base station distributed unit, that a time alignment timer associated with the periodic resource is expired; and sending, by the base station distributed unit to a base station central unit, one or more messages comprising a cause value indicating release of the periodic resource based on the expiration of the time alignment timer; greater way resources can be utilized/managed in the communication system.

Claim(s) 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (CA 3032474 A1), published in 2nd August 2019 in view of Park et al. (US Pub. No. 2019/0053184 A1), hereafter Park-1 and in further view of Park et al. (US Pub. No. 2019/0053193 A1), hereafter Park-3.

	Regarding claim 8, Park in view of Park-1 teaches as per claim 1, Park fails to teach about wherein the one or more messages indicate at least one of:
release of the periodic resource configured for the wireless device;
release of the periodic resource for a packet flow of the wireless device;
release of the periodic resource from a cell of the base station distributed unit; and
exclusion of the wireless device from a plurality of wireless devices allowed to use the periodic resource; however Park-3 teaches in [0243] about . a distributed radio access network (RAN) entity may determine that a time alignment timer (TAT) for a timing advance group (e.g. primary TAG, pTAG, and/or secondary TAG, sTAG) of a wireless device expires. In response to the detection of the TAT expiration for the TAG, the distributed RAN entity may inform the TAT expiration to a central RAN entity….; further see [0262, 0281, 0291, 0296, 0298, 0302, 0306]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Park-3 with the teachings of Park in view of Park-1 to make system more effective. Having a mechanism wherein the one or more messages indicate at least one of: release of the periodic resource configured for the wireless device; release of the periodic resource for a packet flow of the wireless device; release of the periodic resource from a cell of the base station distributed unit; and exclusion of the wireless device from a plurality of wireless devices allowed to use the periodic resource; greater way resources can be utilized/managed in the communication system.

	Regarding claim 18, Park in view of Park-1 teaches as per claim 11, Park fails to teach about wherein the one or more messages indicate at least one of:
release of the periodic resource configured for the wireless device;
release of the periodic resource for a packet flow of the wireless device;
release of the periodic resource from a cell of the base station distributed unit; and
exclusion of the wireless device from a plurality of wireless devices allowed to use the periodic resource; however Park-3 teaches in [0243] about . a distributed radio access network (RAN) entity may determine that a time alignment timer (TAT) for a timing advance group (e.g. primary TAG, pTAG, and/or secondary TAG, sTAG) of a wireless device expires. In response to the detection of the TAT expiration for the TAG, the distributed RAN entity may inform the TAT expiration to a central RAN entity….; further see [0262, 0281, 0291, 0296, 0298, 0302, 0306]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Park-3 with the teachings of Park in view of Park-1 to make system more effective. Having a mechanism wherein the one or more messages indicate at least one of: release of the periodic resource configured for the wireless device; release of the periodic resource for a packet flow of the wireless device; release of the periodic resource from a cell of the base station distributed unit; and exclusion of the wireless device from a plurality of wireless devices allowed to use the periodic resource; greater way resources can be utilized/managed in the communication system.

Claim(s) 10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (CA 3032474 A1), published in 2nd August 2019 in view of Park et al. (US Pub. No. 2019/0053184 A1), hereafter Park-1 and in further view of Yang et al. US PUB. No. 2014/0192798 A1.

	Regarding claim 10, Park in view of Park-1 teaches as per claim 1, Park fails to teach about wherein the cause value indicates not sending timing advance information to the wireless device during a time duration; however Park states in [0062] about …..new UE operation is defined to discard the current TA value and stop the uplink transmission when receiving the RRC message for reconfiguring the TA group indication but the target TA group does not have a valid TA value. For this scheme, there is no need to update the secondary cell state after the TA group changes….. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yang with the teachings of Park in view of Park-1 to make system more standardized.

	Regarding claim 19, Park in view of Park-1 teaches as per claim 11, Park fails to teach about wherein the cause value indicates not sending timing advance information to the wireless device during a time duration; however Park states in [0062] about …..new UE operation is defined to discard the current TA value and stop the uplink transmission when receiving the RRC message for reconfiguring the TA group indication but the target TA group does not have a valid TA value. For this scheme, there is no need to update the secondary cell state after the TA group changes….. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yang with the teachings of Park in view of Park-1 to make system more standardized.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US Pub. No. 2021/0274417 A1) in view of Kim et al. (US Pub. No. 2020/0383164 A1) and in further view of in view of Park et al. (US Pub. No. 2019/0053184 A1), hereafter Park-1.
	Regarding claim 20, Zhou teaches a system, comprising:
	a base station central unit  (see Fig. 4 CU entity) comprising: one or more processors and memory storing instructions that, when executed by the one or more processors, cause the base station central unit to:
	send, to a wireless device in a radio resource control (RRC) idle state or RRC inactive state (see Fig. 4, user equipment and [0176]  RRC idle/inactive state), via a base station distributed unit, one or more RRC messages comprising configuration parameters of a periodic resource (see [0177- 0179] ; further see [0017], [0020]); and
	receive, from the base station distributed unit, one or more messages comprising a cause value indicating release of the periodic resource based on expiration of a time alignment timer associated with the periodic resource (see [0179]… message carries a period value, the DU entity reports at least one user equipment to the CU entity periodically according to the period value. For example, the DU entity can start a timer. When the timer expires, the DU entity reports at least one user equipment device to the CU entity and restarts the timer at the same time…); and
	the base station distributed unit, wherein base station distributed unit comprises: one or more processors and memory storing instructions that, when executed by the one or more processors, cause the base station distributed unit to (see Fig. 4 DU):
	determine, by the base station distributed unit, that the time alignment timer for the periodic resource is expired, and send, to the base station central unit, the one or more messages; Zhou… If the third interface message carries a period value, the DU entity reports at least one user equipment to the CU entity periodically according to the period value. For example, the DU entity can start a timer. When the timer expires, the DU entity reports at least one user equipment device to the CU entity and restarts the timer at the same time.
	But Zhou is silent about send, to the wireless device, the one or more RRC messages; receive, from the wireless device in the RRC idle state or the RRC inactive state, one or more transport blocks via the periodic resource.
	However Kim states in [0064] about last serving gNB/NG- RAN node (see Fig. 7)… A UE in the RRC_INACTIVE state may be configured with a RAN-based notification area (RNA) by the last serving NG-RAN node. The RAN may cover one or more cells and may be included in a CN registration area. A RAN-based notification area update (RNAU) is periodically transmitted by the UE. In a cell reselection procedure, when the UE selects a cell not belonging to the configured RNA, the RNAU may be transmitted.; further see Fig. 8A-B wherein based on initial request  DU sending one RRC message to UE.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kim with the teachings of Zhou to make system more standardized.
	But Zhou is silent about receive, from a base station distributed unit, a wireless device context comprising a configuration of a periodic resource of a wireless device; receive, from the base station distributed unit one or more messages requesting a release of the wireless device context by the base station central unit, the one or more messages comprising a cause value indicating that the release of the wireless device context is based on the expiration of the time alignment timer associated with the periodic resource; and send to a base station central unit, the wireless device context.
	However Park-1 in Abstract teaches about… The base station distributed unit may transmit a first message to a base station central unit…; now refer to [0281] about… if the radio resource configuration information is for a periodic resource assignment for the wireless device on the first cell (e.g. semi-persistent scheduling, grant free resource scheduling, and/or the like), the radio resource configuration information may comprise a request indication of periodic resource assignment and/or configuration parameters associated with the periodic resource assignment, e.g. a periodic resource scheduling information (e.g. semi-persistent scheduling, grant free resource scheduling, and/or the like) such as a periodicity, resource frequency information, resource block indicator, subframe indicator, TTI (numerology) indicator, and/or the like; further see [0321].. the radio resource configuration information may comprise: a secondary cell addition/modification/release request; a periodic resource configuration request; a request for configuring one or more radio resource; configurations of one or more radio resources; and/or the like. The control message may be transmitted via at least one of: a medium access control (MAC) control element (CE); a physical downlink control channel (PDCCH) order; and/or the like. In an example, the control message may comprise a secondary cell activation command, a periodic resource configuration activation command, and/or the like..; further see [0260].. the first message may comprise at least one notifications for at least one of: releasing hybrid automated repeat request (HARQ) uplink resource configurations for the one or more cells, a releasing physical uplink control channel (PUCCH) configurations for the one or more cells, releasing a sounding reference signal (SRS) configurations for the one or more cells, clearing configured downlink assignments for the one or more cells, clearing uplink resource grants for the one or more cells, considering all running TAT (time alignment timer) as expired if the TAG is a primary TAG, and/or the like..; further see [0267]… the first message may indicate at least one of: expiration of the TAT associated with the TAG; a notification to release hybrid automated repeat request (HARD) uplink resource configurations for the one or more cells; a notification to release physical uplink control channel (PUCCH) configurations for the one or more cells; a notification to release a sounding reference signal (SRS) configurations for the one or more cells; a notification to clear configured downlink assignments for the one or more cells; a notification to clear uplink resource grants for the one or more cells; a notification to consider all running TAT as expired if the TAG is a primary TAG; and/or the like. Example embodiments may increase connection reliability and decrease interference by enhancing parameter configuration and/or release by a gNB-CU and a gNB-DU for a wireless device. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Park-1 with the teachings of Zhou in view of Kim to make system more effective. Having a mechanism wherein to receive, from a base station distributed unit, a wireless device context comprising a configuration of a periodic resource of a wireless device; receive, from the base station distributed unit one or more messages requesting a release of the wireless device context by the base station central unit, the one or more messages comprising a cause value indicating that the release of the wireless device context is based on the expiration of the time alignment timer associated with the periodic resource; and send to a base station central unit, the wireless device context; greater way resources can be managed/utilized in the communication system.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468